Citation Nr: 0800797	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04- 37 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dental trauma to teeth 7 and 8.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
scoliosis, residuals of a back injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches, claimed as residuals of a head injury.

4.  Entitlement to service connection for status-post left 
orchiectomy.

5.  Entitlement to service connection for dental trauma, 
excluding teeth 7 and 8.

6.  Entitlement to nonservice-connected pension benefits.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1978 until September 
1978 and from December 1980 until April 1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

The October 2007 informal hearing presentation submitted by 
the veteran's accredited representative includes the issue of 
entitlement to service connection for a psychiatric 
condition.  However, a review of the record shows that this 
issue was not perfected for appellate consideration.  

Indeed, entitlement to service connection for a psychiatric 
disability was first denied by the RO in a May 1985 rating 
decision.  Several unsuccessful attempts were made to reopen 
the claim.  More recently, the issue was before the Board in 
March 2001.  At that time, it was found that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for a head disorder, to 
include personality disorder, paranoid schizophrenia, 
headaches, residuals of a had injury, and seizures.  That 
decision is final.  See 38 U.S.C.A. § 7104.  

Following the March 2001 Board decision, a request to reopen 
a claim of entitlement to service connection for headaches 
was considered and the issue was ultimately perfected for 
appeal.  However, unlike in March 2001, the veteran's 
psychiatric disorders were not considered in tandem with his 
headaches and head injury residuals.  Rating decisions in 
November 2004 and March 2005 did consider and deny 
entitlement to service connection for a personality disorder.  
While a notice of disagreement was submitted a substantive 
appeal was not submitted and the veteran's VA form 646 did 
not include that issue.  Therefore, the Board does not have 
jurisdiction over the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a personality disorder.  


FINDINGS OF FACT

1.  In an unappealed April 1998 rating decision, the RO 
denied a claim of entitlement to service connection for 
dental trauma to teeth 7 and 8.

2.  The evidence added to the record since the April 1998 
rating decision is cumulative and redundant and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  In an unappealed September 1999 rating decision, the RO 
denied a request to reopen a claim of entitlement to service 
connection for scoliosis, residuals of a back injury.

4.  The evidence added to the record since September 1999, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claim.

5.  In an unappealed March 2001 decision, the Board denied a 
request to reopen a claim of entitlement to service 
connection for headaches and residuals of a head injury.

6.  The evidence added to the record since March 2001, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim.

7.  Complaints or treatment referable to the left testicle 
are not shown in the service medical records and are not 
objectively demonstrated until approximately 15 years 
following separation from service; no competent evidence 
finds that the current symptoms are attributable to active 
service.  

8.  The veteran is presently service-connected, for treatment 
purposes, for teeth 9 and 10; he is not in receipt of 
compensable or noncompensable service connection for any 
other dental disability or condition, and was not a prisoner 
of war.  

9.  The evidence of record does not demonstrate trauma or 
extraction of any teeth other than 7-10 during the veteran's 
service.

10.  The veteran did not have active serve during a period of 
wartime.  


CONCLUSIONS OF LAW

1.  The April 1998 rating decision which denied the veteran's 
claim of entitlement to service connection for dental trauma 
to teeth 7 and 8 is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the April 1998 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
dental trauma to teeth 7 and 8 have not been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001); 38 C.F.R. §3.159, 3.156 (2007).

3.  The September 1999 rating decision which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for scoliosis, residuals of a back injury, is 
final.  38 U.S.C.A. § 7105 (West 2002).

4.  The evidence received subsequent to the September 1999 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
scoliosis, residuals of a back injury, have not been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.156, 3.159 (2007).

5. The March 2001 Board decision which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for headaches and residuals of a head injury, is 
final.  38 U.S.C.A. § 7104 (West 2002).

6.  The evidence received subsequent to the March 2001 Board 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
headaches and residuals of a head injury have not been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7104 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.156, 3.159 (2007).

7.  Status-post left orchiectomy was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

8.  Dental trauma, excluding teeth 7 and 8 was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.381, 17.161 (2007).

9.  The criteria for entitlement to nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.3, 3.6 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  New and Material Evidence Claims

A.  Dental Trauma, Teeth 7 and 8

Regarding the veteran's claim of entitlement to service 
connection for dental trauma, a dental rating sheet dated in 
September 1997 is of record.  That rating sheet denied the 
claim.  However, there is no indication that an official 
rating decision, complete with notification of appellate 
rights, was ever issued at that time.  Thus, the September 
1997 dental determination does not appear to have finality.  

In an October 1997 communication, the veteran again raised a 
dental claim.  In a February 1998 rating decision, service 
connection for dental trauma was established for treatment 
purposes only, as to teeth number 9 and 10.  

Next, in April 1998, the veteran claimed entitlement to 
service connection for dental trauma to teeth 7 and 8.  This 
claim was denied in an April 1998 rating action.  The veteran 
did not appeal that determination.

In April 1999, the veteran again claimed entitlement to 
service connection for dental trauma, without specifying any 
individual teeth.  Such claim was denied by the RO in 
September 1999 under the prior not well-grounded standard.  
However, 
in June 2002, the RO reconsidered in compliance with the then 
newly enacted Veterans Claims Assistance Act of 2000 (VCAA).  
See § 7(b) of the VCAA; see also VAOPGCPREC 3-2001.  The 
veteran disagreed with that determination, culminating in the 
instant appeal before the Board.

Based on the procedural history set forth above, the question 
for consideration is whether new and material evidence has 
been received to reopen the previously denied claim involving 
teeth number 7 and 8, because of the final April 1998 
decision on that issue.  By contrast, because the September 
1999 decision denying service connection for dental trauma 
involving all other teeth was reconsidered, there is no final 
denial as to that claim.  Hence, the question of entitlement 
to service connection for dental trauma involving all teeth 
other than 7 and 8 will be addressed on the merits, later in 
this decision.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  

Here, the veteran's most recent request to reopen his dental 
claim was received in June 2001.  Accordingly, the pre-
amended regulations apply with respect to this claim.  The 
Board will now consider whether new and material evidence has 
been received to reopen the veteran's dental claim.  

Under the pre-amended regulation, new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

The evidence at the time of the last final April 1998 denial 
of service connection for dental trauma to teeth number 7 and 
8 included the veteran's service medical records and post-
service treatment reports.  The service medical records did 
reflect that he sustained an injury during active duty for 
training (ACDUTRA) in June 1980.  While a statement of 
medical examination and duty status dated in June 1980 
reflects that tooth number 7 was fractured and tooth number 8 
was knocked loose, it appears that the dental treatment 
provided at that time involved teeth 9 and 10.  Post-service 
treatment records show no treatment referable to teeth 7 and 
8.

Following the April 1998 decision, the evidence added to the 
record includes a 
March 2005 VA clinical note in which the veteran maintains 
that the RO erred as to which teeth should have been service-
connected.  Specifically, he stated that his dental trauma in 
service involved teeth number 7 and 8.  The remaining 
evidence added to the record is either not relevant to the 
dental claim, or is redundant of evidence previously of 
record.  

The March 2005 VA treatment note was not previously 
submitted.  However, to the extent that it contains a 
contention of dental trauma to teeth number 7 and 8, it is 
redundant of the evidence of record at the time of the last 
final April 1998 decision.  Indeed, that was the essence of 
the claim being considered at that time.  Therefore, the 
March 2005 treatment record is not new under 38 C.F.R. 
§ 3.156(a) as in effect for claims filed prior to August 29, 
2001.  Moreover, no other evidence added to the record since 
the last final February 1998 decision bears directly and 
substantially upon the specific matter under consideration.  

For the foregoing reasons, new and material evidence has not 
been received to reopen a claim of entitlement to service 
connection for dental trauma to teeth 7 and 8.  However, in 
light of the veteran's March 2005 statement that the wrong 
teeth were service-connected, the Board observes that he is 
free to raise a claim of clear and unmistakable error (CUE) 
as another potential basis for disrupting the finality of the 
April 1998 denial.  

B.  Residuals of a Back Injury

In June 1982, the veteran raised a claim of entitlement to 
service connection for scoliosis of the spine.  This was 
denied by the RO in a July 1982 rating decision.  It was 
noted in the decision that the evidence showed that the 
veteran had injured his back prior to service.  While not 
stated, it is implied that the RO found no aggravation of a 
preexisting disability.  The veteran did not appeal that 
determination and it became final.  See 38 U.S.C.A. § 7105.  
The veteran again raised a back claim in April 1985, which 
was denied by the RO in May 1985.  The veteran appealed and 
the matter came before the Board in October 1985, at which 
time service connection was denied.  That decision is final.  
See 38 U.S.C.A. § 7104.
 
In May 1990, the veteran requested that his claim of 
entitlement to service connection for a back disability be 
reopened.  Such request was denied in a December 1990 rating 
confirmation.  He did not appeal that determination and it 
became final.  

In June 1996, the veteran again requested that his back claim 
be reopened.  In an October 1996 determination, the RO found 
that new and material evidence had not been provided to 
reopen the claim.  In November 1996, additional evidence was 
submitted, prompting the issuance of another rating decision 
in November 1996.  At that time, the RO continued to deny the 
claim.  The matter ultimately reached the Board in September 
1998, at which time it was concluded that new and material 
evidence had not been received to reopen the claim.  That 
Board decision is final.  

In October 1998, the veteran yet again sought to reopen a 
claim of entitlement to service connection for a back 
disability.  He withdrew the claim in April 1999.  However, 
he again raised the claim in May 1999.  This request to 
reopen was denied in a September 1999 rating decision.  

In November 2001, the veteran again sought to reopen his 
previously denied back claim.  The request was denied in the 
June 2002 rating action presently on appeal.  

Based on the procedural history set forth above, the question 
for consideration with respect to the back issue is whether 
new and material evidence has been received to reopen the 
previously denied claim.  

Because the veteran's request to reopen the previously denied 
back claim was received after August 29, 2001, the current 
provisions of 38 C.F.R. § 3.156(a) apply.  

Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

The evidence of record at the time of the last final 
September 1999 decision denying a request to reopen a claim 
of entitlement to service connection for a back disability, 
to include scoliosis, included the veteran's service medical 
records.  Records associated with the veteran's first tour of 
active duty in 1978 were silent as to any complaints or 
treatment for back problems.  Records from the veteran's 
second tour of duty from December 1980 until April 1982 
reveal that the veteran had back pain after playing football 
in October 1981.  Subsequent records show complaints and 
treatment for back pain and spasms in 1981 and 1982.  

The service medical records further indicate that the 
veteran's October 1981 football injury was not the original 
cause of his back pain.  Indeed, a March 1982 treatment 
record notes that he injured his back 2 1/2 years earlier, 
which would have been between his two periods of active 
service.  Moreover, while his complaints and symptoms 
increased following his football injury in October 1981, it 
was deemed he had a hypochondrial personality.  As a result, 
his profile was not upgraded.  

The evidence of record at the time of the last final 
September 1999 rating decision also included post-service 
treatment reports.  A private report dated in November 1988 
reflected complaints of back pain secondary to a motor 
vehicle accident which the veteran had experienced at that 
time.  A 1998 VA MRI report noted a history of back pain 
dating back to 1979.  

After reviewing the evidence as detailed above, the RO in 
September 1999 rejected the request to reopen a claim of 
entitlement to service connection for a back disability.  
Essentially, it was determined that the evidence failed to 
show that the current back disability was incurred or 
aggravated in active service.

The evidence added to the record following the September 1999 
denial includes treatment reports reflecting current back 
complaints.  For example, back pain was noted in a June 2002 
VA outpatient treatment report.  The assessment was scoliosis 
and low back pain.  Additional VA treatment records dated in 
2002 also reflect low back pain.  However, the evidence does 
not include any competent opinions finding that the current 
back pain was incurred or aggravated by active service.  As 
such, the recent evidence does not relate to an unestablished 
fact necessary to substantiate the claim.  Moreover, the 
recent evidence does not raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2007).  For 
these reasons, the Board finds that criteria for new and 
material evidence as set forth under 38 C.F.R. § 3.156(a) 
have not been met with respect to this claim.

C.  Headaches, Claimed as Head Injury Residuals

The veteran's claim of entitlement to service connection for 
headaches, this was originally denied by the RO in October 
1983.  An appeal ensued and the matter came before the Board 
in October 1985, at which time the claim was denied.  He 
attempted on several occasions to reopen his claim of 
entitlement to service connection for headaches; however, 
such request was repeatedly denied.  The last final denial 
was a March 2001 Board decision, which rejected a request to 
reopen a claim of entitlement to service connection for a 
head disorder, to include, in pertinent part, headaches and 
residuals of a head injury.  

Following the Board's denial in March 2001, the veteran again 
raised a claim of entitlement to service connection for 
headaches.  This time he contended that the headaches were 
secondary to a service-connected dental disability.  In June 
2002, the claim was denied, as the RO found that new and 
material evidence had not been received.  That June 2002 
rating decision is the subject of the instant appeal.  

Based on the procedural history set forth above, the question 
for consideration is whether new and material evidence has 
been received to reopen the previously denied claim.  In this 
regard, the Board notes that the veteran's recent contention 
that his headaches and head injury residuals are secondary to 
his service-connected dental trauma does not constitute a new 
claim distinct from a pending claim for direct service 
connection, but rather is an inextricably intertwined basis 
of claim. See Ashford v. Brown, 10 Vet. App. 120, 123-25 
(1997).  

Consequently, new and material evidence is still required 
before any merits adjudication of a headache claim may be 
undertaken.  (In any event, the Board notes that while the 
veteran is entitled to dental treatment for teeth 9 and 10, 
he is not actually service-connected for dental trauma, which 
would preclude an award of secondary service connection here 
even if the hurdle of new and material evidence were 
removed.)  

The evidence of record at the time of the last final Board 
decision in March 2001 included the veteran's service medical 
records.  Such records did not reveal complaints or treatment 
for headaches or other residuals of a head injury.  

Also of record at the time of the last final Board decision 
in March 2001 were VA and private post-service treatment 
records.  One such private record dated in November 2000 
showed complaints of headache.  

After reviewing the evidence as detailed above, the Board in 
March 2001 rejected the request to reopen a claim of 
entitlement to service connection for a head disorder, 
characterized in pertinent part as including headaches and 
residuals of a head injury.  Essentially, the Board concluded 
that there was an absence of evidence causally relating the 
current condition to active service.

The evidence added to the record subsequent to the last final 
Board decision in March 2001 includes a private treatment 
record dated in December 2001 showing headache complaints.  
The evidence added to the record after March 2001  
does not include any competent opinions finding that the 
current headaches were incurred in active service.  As such, 
the recent evidence does not relate to an unestablished fact 
necessary to substantiate the claim.  Moreover, the recent 
evidence does not raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2007).  For 
these reasons, the Board finds that criteria for new and 
material evidence as set forth under 38 C.F.R. § 3.156(a) 
have not been met with respect to this claim.



II.  Service Connection Claims

A.  Status-Post Left Orchiectomy

The veteran is claiming entitlement to service connection for 
status-post left orchiectomy.  According to the law, service 
connection is warranted if it is shown that a veteran has a 
disability resulting from an injury incurred or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the present case, VA treatment records dated in 1997 and 
1998 show complaints of pain in the left testicle.  A 
November 2001 VA treatment record indicates that the veteran 
underwent a left orchiectomy in the late 1990s.  Subsequent 
reports dated in 2001 and 2002 reflect continued left 
testicular pain.  

Based on the above, current disability is established and the 
first element of a service connection claim is satisfied 
here.  However, as will be discussed below, the remaining 
criteria necessary to establish service connection have not 
been met.  

Regarding the second element of service connection, that of 
in-service incurrence, the veteran's service medical records 
for both tours of duty have been reviewed.  These records do 
not reflect complaints of, or treatment for, left testicular 
pain.  Following separation from his second tour of duty in 
April 1982, there is no showing of treatment until 1997.  

In considering whether any present symptoms of the left 
testicle are causally related to active service, the Board 
notes that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006).  
In adjudicating his claim, the Board must evaluate the 
veteran's credibility.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  

Here, a July 1997 VA treatment report contains the veteran's 
statements to the effect that he has experienced left 
testicle pain since 1979.  In a September 2002 VA outpatient 
treatment note, he indicated that he had experienced such 
pain since the time of a tank accident that he was involved 
in 1979.  

Although it appears that the tank accident in question 
occurred in 1980, rather than 1979, the veteran's contentions 
are internally consistent and, except for a slight date 
discrepancy, the tank accident is corroborated in his service 
records.  However, despite the credibility of the veteran's 
statements, the fact remains that there is no documented 
treatment for left testicular pain for approximately 15 years 
following the veteran's separation from service.  

In this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Moreover, even if the veteran's statements could be found to 
demonstrate continuity of symptomatology here, medical 
evidence of a nexus to service is still required in order for 
the claim to be granted.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  In the present case, the record contains 
no competent evidence causally relating the current left 
testicular pain to the veteran's active service.  

The veteran himself believes that his current left testicular 
pain is causally related to a tank accident sustained in 
service.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish that 
any current left testicle disability was incurred in service.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

B.  Dental Trauma, Excluding Teeth Numbers 7 and 8

The veteran is claiming entitlement to service connection for 
a dental disability secondary to dental trauma in service.  
In this regard, the Court has specifically held that a claim 
for service connection for a dental disorder is also a claim 
for VA outpatient dental treatment. See Mays v. Brown, 5 Vet. 
App. 302 (1993).  

Thus, in the current case, adjudication of the veteran's 
claim for service connection must also include consideration 
of service connection for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 
435, 440 (1992) (en banc) [holding that the Board is required 
to consider a veteran's claim under all applicable provisions 
of law and regulation whether or not the claimant 
specifically raises the applicable provision]; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board will first address the claim of entitlement to 
service-connected compensation benefits.  

The criteria for establishing entitlement to service 
connection have already been set forth and need not be 
repeated here. However, it is noted that the dental 
conditions for which service-connected compensation benefits 
are available are set forth under 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9916.  However, these provisions do not 
contemplate loss of teeth due to trauma.  It is noted that DC 
9913  concerns loss of teeth due to loss of substance of the 
body of the maxilla or mandible without loss of continuity.  

However, this does not appear analogous to loss of teeth due 
to trauma, precluding assignment of a rating by analogy 
pursuant to 38 C.F.R. § 4.20.  Furthermore, the evidence does 
not establish current disability as to any other dental 
conditions found at 38 C.F.R. § 4.150, such as loss of 
maxilla, mandible, ramus, coronoid process or hard palate.  
Thus, entitlement to service-connection for compensation 
purposes must be denied.

Having determined that the evidence does not support an 
allowance of service-connected compensation benefits, the 
Board must now consider whether service connection may be 
established solely for the purpose of outpatient treatment.  

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth under 38 C.F.R. § 3.381 
(2007).  

As provided at 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  In determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.  See 38 C.F.R. § 3.381(c) (2007). 

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted.  Such guidelines are as 
follows:

(1) Teeth noted as normal at entry will 
be service- connected if they were filled 
or extracted after 180 days or more of 
active service.  

(2) Teeth noted as filled at entry will 
be service- connected if they were 
extracted, or if the existing filling was 
replaced, after 180 days or more of 
active service.  

(3) Teeth noted as carious but restorable 
at entry will not be service-connected on 
the basis that they were filled during 
service.  However, new caries that 
developed 180 days or more after such a 
tooth was filled will be service- 
connected.  

(4) Teeth noted as carious but restorable 
at entry, whether or not filled, will be 
service-connected if extraction was 
required after 180 days or more of active 
service.  

(5) Teeth noted at entry as non-
restorable will not be service-connected, 
regardless of treatment during service.  

(6) Teeth noted as missing at entry will 
not be service connected, regardless of 
treatment during service.  

In addition to the above principles, 38 C.F.R. § 3.381(e) 
indicates specific dental conditions that will not be 
considered service-connected for treatment purposes:  

(1) Calculus;  

(2) Acute periodontal disease;  

(3) Third molars, unless disease or 
pathology of the tooth developed after 
180 days or more of active service, or 
was due to combat or in-service trauma; 
and 

(4) Impacted or malposed teeth, and other 
developmental defects, unless disease or 
pathology of these teeth developed after 
180 days or more of active service.  

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or more 
of active service.  38 C.F.R. § 3.381.  

In the present case, it is important to note that teeth 7 and 
8 are not for consideration, because a final prior denial 
exists and new and material evidence has not been received to 
reopen the claim.  Moreover, teeth 9 and 10 have already been 
service-connected for treatment purposes.  Therefore, the 
sole inquiry is whether the veteran is eligible for 
outpatient treatment for any teeth other than 7-10.  

Here the service medical records indicate trauma involving 
the teeth which occurred during a period of ACDUTRA in June 
1980.  That records further reveal treatment regarding teeth 
9 and 10.  There is no indication of trauma involving any 
teeth other than 7-10.  It appears that some treatment may 
have been performed on tooth number 11.  However, there is no 
evidence that such tooth was extracted. 

Based on the foregoing, the Board concludes that the criteria 
under 38 C.F.R. § 3.381 have not been satisfied here.  

The Board further notes that 38 C.F.R. § 17.161 sets forth 
classes of eligibility for dental treatment.  Under 38 C.F.R. 
§ 17.161(a), addressing Class I eligibility, it is provided 
that those having a service-connected compensable dental 
disability or condition may be authorized dental treatment as 
necessary to maintain oral health and masticatory function.  

Furthermore, 38 C.F.R. § 17.161(b) provides eligibility for 
dental treatment under Class II, Class II(a), Class II(b), 
and Class II(c).  With respect to Class II, Class II(a), and 
Class II(b), having a service-connected compensable or 
noncompensable dental disability or condition is a predicate 
to eligibility.  Class II(c) eligibility is not dependent on 
having a service-connected compensable or noncompensable 
dental disability or condition.  Instead, eligibility is 
dependent on having prisoner of war status for a period on 90 
days or more.

Here, the veteran has a service-connected noncompensable 
(treatment purposes) dental condition with respect to teeth 9 
and 10.  He has no other service-connected dental conditions 
and none are warranted under 38 C.F.R. § 3.381, as already 
discussed.  Because having a service-connected compensable or 
noncompensable dental condition is a predicate to eligibility 
under Class I, Class II, Class II(a), and Class II(b), none 
of these provisions serves as a basis for authorization of 
outpatient dental treatment for any teeth other than 9 and 
10.  

Similarly, because the evidence does not establish that the 
veteran was a prisoner of war, he is not eligible for 
outpatient dental treatment under Class II(c).  There are no 
other relevant classes of eligibility based on the facts of 
record in the instant case.  

In conclusion, the evidence of record does not support a 
grant of entitlement to service connection for a dental 
disability for teeth other than 7 and 8, including for 
outpatient treatment purposes.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



III.  Entitlement to Nonservice-Connected Pension Benefits

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service. 38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) 
(2007).

A veteran meets the service requirements of that section if 
he or she served in active military, naval or air service 
under one of the following conditions: (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from service for a service- 
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war. 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2007).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty. 38 C.F.R. § 3.6(a) (2007).

As noted in the Introduction, the veteran served on active 
duty from June 1978 until September 1978 and from December 
1980 until April 1982.  As his service did not fulfill the 
requisite requirement for pension benefits of service during 
a period of war, he is not qualified her for nonservice-
connected pension benefits. As such, the appeal is denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law, and not the evidence, is dispositive 
of a claim, such claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  
       
Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in April 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the back, headache and dental 
(teeth 7 and 8) claims were previously denied.  

Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letters 
sent to the appellant in July 2002 and April 2005 that fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  

Although the notice letters were not sent before the initial 
RO decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in July 2005, after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records.  Additionally, post-service reports 
of VA and private treatment and examination are of record.  
Furthermore, records associated with a disability 
determination by the Social Security Administration (SSA) are 
included in the claims folder.  Also, lay statements from the 
veteran's parents have been received.  Finally, the veteran's 
own statements have been affiliated with the claims folder.

Further regarding the duty to assist, it is noted that the 
claims folder does not contain clinical records from every 
treatment provider identified by the veteran.  However, a 
review of the record indicates that research requests were 
made to all such treatment providers.  Moreover, the veteran 
was notified as to ay negative results.  Based on the 
foregoing, the Board finds that adequate efforts were 
undertaken by the RO in developing the veteran's claim.  

No additional efforts are required under the VCAA.  Indeed, 
given the lack of response from certain treatment providers, 
it appears further development would serve no useful purpose 
and would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In sum, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for dental trauma to teeth 7 and 8 is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for scoliosis, residuals of a back injury, is 
denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for headaches, residuals of a head injury, is 
denied.

Service connection for status-post left orchiectomy is 
denied.

Service connection for dental trauma, excluding teeth 7 and 
8, is denied.

Nonservice-connected pension benefits are denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


